DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed May 17, 2021, with respect to the rejection of claims 1-14 and 23 under 35 USC 112 and with respect to the prior art rejection of claims 15-17, 19, 21, and 23 have been fully considered and are persuasive.  The relevant rejection of claims 1-17, 19, 21, and 23 has been withdrawn.
Applicant's arguments, filed May 17, 2021, with respect to the prior art rejections of claims 1, 3-5, and 10-14 have been fully considered but they are not persuasive. 
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the advantageous features of compensating for narrowing effects during curing) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



US 2016/0018593 to Tasker et al. (hereinafter “Tasker”), does not teach or disclose that “the sum of the width of one of the plurality of spacers and one of the plurality of dividers is greater than the pitch diameter of the multi-fiber connector.” However, Examiner maintains that what Tasker does teach, as set forth more fully below, does render this limitation obvious.
Finally, Tasker teaches, in paragraph [0101], that when “desired, the pitch of the optical fibers 804 across the mandrel 816 (and, therefore, across the width of the resulting optical fiber ribbon 802) can be varied.” This variation in pitch would occur while the widths of the spacers and dividers is held constant. Furthermore, this variation could occur in either direction; namely, the pitch could be either increased or decreased as desired. As such, it would be reasonable, when desired, to decrease the pitch such that the sum of the constant widths of one of the spacers and one of the dividers is greater than the newly decreased pitch diameter of the connector. Furthermore, it would seem desirable to do so whenever optical alignment would be improved. Therefore, Examiner maintains the validity of the outstanding obviousness rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, or 112) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tasker.
Regarding claim 1, Tasker teaches an apparatus for ribbonizing (as in Fig. 8A) a plurality of optical fibers (804) into a single ribbon cable (802) for use with a multi-fiber connector having a pitch diameter, the apparatus comprising: 
a plurality of spacers (1208; Fig. 12A) for organizing the plurality of optical fibers, the plurality of spacers comprising a width; 
a plurality of dividers (1210) between the plurality of spacers to establish a gap between adjacent spacers, the plurality of dividers comprising a width; and 
a channel (1206) for receiving the plurality of optical fibers from within the plurality of spacers and applying a laminate thereon (par. [0091]).

As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the pitch of the optical fibers/width of the resulting ribbon of Tasker, and thus necessarily the sum of the width of one of the plurality of spacers and one of the plurality of dividers (see par. [0145]), such that said sum of greater than the pitch diameter of the multi-fiber connector. The motivation would have been to achieve a desired optical alignment.
Regarding claim 4, Tasker teaches that the plurality of dividers are a plurality of plates arranged in parallel defining the plurality of spacers between adjacent plates (Fig. 12A; par. [0145]).
Regarding claim 5, Tasker teaches that the plurality of plates comprise a fixed end (top of page, Fig. 12A) and a free end (bottom of page, Fig. 12A), the plurality of optical fibers being received into the plurality of spacers between the free ends of adjacent plates (Fig. 12A; pars. [0145]-[0146]).
Regarding claim 10, Tasker teaches that the channel comprises a trough extending away from the plurality of dividers and spacers (Fig. 12A).
Regarding claim 11, Tasker teaches that the width of the plurality of spacers is greater than the width of the plurality of dividers (Fig. 12A, as otherwise, the dividers would directly touch one another).

Regarding claims 12-14, the additional limitations appear to involve mere optimization of spatial dimensions. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the spatial dimensions of the apparatus of Tasker as set forth in the claims. The motivation would have been to achieve a desired optical alignment.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tasker in view of US 2016/0011389 to Ly et al. (hereinafter “Ly”).
Regarding claim 3, Tasker obviates the limitations of the base claim 1. Tasker does not teach that the plurality of dividers comprises an identification element for managing the plurality of optical fibers. Ly teaches an identification element for managing a plurality of ribbonized optical fibers (par. [0028]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the apparatus of Tasker so as to comprise the identification element of Ly. The motivation would have been to aid in identification of the individual fibers for ribbonizing, connectorizing, or splicing (par. [0028]).

Allowable Subject Matter
Claims 15-17, 19, 21, and 23 are allowed.
Claims 2 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in consideration of the claimed subject matter as a whole, that the plurality of optical fibers comprise a pitch diameter within the plurality of spacers and a pitch diameter after being ribbonized into a single ribbon cable, the pitch diameter within the plurality of spacers being greater than the pitch diameter in the ribbon cable.
Regarding claims 6 and 7, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in consideration of the claimed subject matter as a whole, that the plurality of spacers comprise a variable depth.
Regarding claim 8, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in consideration of the claimed subject matter as a whole, that the plurality of plates comprise a variable height with respect to the fixed end.
Regarding claim 9, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in consideration of the claimed subject matter as a whole, that the free end of the plates is flexible to adjust the width of the spacers between adjacent plates.
Regarding claims 15-17, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in consideration of the claimed subject matter as a whole, that the plurality of optical fibers are separated with a plurality of divider plates comprising a variable height with respect to each other.


Regarding claim 19, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in consideration of the claimed subject matter as a whole, that the plurality of dividers comprise a variable height with respect to each other, and the unique visual indicators is the difference in height between the plurality of dividers.
Regarding claims 21 and 23, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in consideration of the claimed subject matter as a whole, that the plurality of dividers comprise a variable height with respect to each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883